UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6093



JULIAN EDWARD ROCHESTER,

                                             Plaintiff - Appellant,

          versus

STATE OF SOUTH CAROLINA; J. ARTHUR ROBINSON;
K. GREEN; R. DIVINE, Mr., of the Education
Department; M. DEASE; J. BYRD; A. JOYNER, Mr.;
M. DEVAUGHN, Ms.; W. RATLIFF, Mr.; R. PRATT,
Mr.; W. L. EAGLETON, Associate Warden; WILLIAM
R. DAVIS, Warden; R. DRAKE, Mr.; MR. DAWKINS;
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. William B. Traxler, Jr., District
Judge. (CA-93-3344-2-21AJ)

Submitted:   September 20, 1996           Decided:   October 3, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Julian Edward Rochester, Appellant Pro Se. David Leon Morrison,
John Thomas Lay, Jr., ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A.,
Columbia, South Carolina; Merl Floyd Code, Sr., CODE, WESTON &
MOSLEY, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Rochester v. South Carolina, No. CA-93-3344-2-21AJ (D.S.C.
Dec. 28, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3